Exhibit 10.1

SUB-ADVISORY AGREEMENT

SUB-ADVISORY AGREEMENT (this “Agreement”) entered into as of July 1, 2014, by
and between TriLinc Advisors International, Ltd., a Cayman Islands exempted
company (the “Advisor”) and Barak Fund Management, Ltd., a limited liability
company organized under the laws of Mauritius (the “Sub-Advisor”).

WHEREAS, TriLinc Global Impact Fund, LLC, a Delaware limited liability company
(the “Company”) intends to form or has recently formed, a wholly-owned
subsidiary (the “Client”), which shall become a party to this Agreement by
executing the Addendum in the form attached hereto as Exhibit 1;

WHEREAS, the Company has appointed TriLinc Advisors, LLC (the “Company Advisor”)
as the investment advisor for the Company, pursuant to the Amended and Restated
Advisory Agreement, dated February 24, 2014, by and between the Company and the
Company Advisor (the “Advisory Agreement”) whereby the Company Advisor is
responsible for managing, operating, directing and supervising the operations
and administration of the Company and its assets, and for selecting, managing
and overseeing the performance of sub-advisors managing the assets of the
Company and wholly owned subsidiaries of the Company, which will include the
Client;

WHEREAS, pursuant to the Services Agreement, dated December 19, 2012, by and
between the Company Advisor and the Advisor (the “Services Agreement”), the
Company Advisor has delegated to the Advisor the Company Advisor’s
responsibility for selecting, managing and overseeing the performance of the
sub-advisors managing the assets of the wholly owned subsidiaries of the
Company, which will include the Client;

WHEREAS, pursuant to the Services Agreement, the Advisor is authorized to select
and engage sub-advisors to perform services on behalf of the Client, subject to
the supervision of the Advisor;

WHEREAS, the Advisor, on behalf of the Client, desires to engage the Sub-Advisor
to assist with the investment and management of a portion of the Client’s assets
initially comprised of cash and/or other investments in an amount as allocated
to the Sub-Advisor from time to time by the Advisor in its sole discretion (the
“Client Assets”) and as maintained in the Account (as defined below), on the
terms and conditions set forth herein; and

WHEREAS, the Sub-Advisor is willing to accept such engagement and render such
services for the Client.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions.

(a) “Affiliate” means, with respect to any Person, each of the following:
(A) any other Person directly or indirectly owning, controlling, or holding,
with power to vote, ten



--------------------------------------------------------------------------------

percent (10%) or more of the outstanding voting securities of such Person;
(B) any other Person where such Person directly or indirectly owns, controls, or
holds, with the power to vote, ten percent (10%) or more of the outstanding
voting securities of the other Person; (C) any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
(D) any executive officer, director, trustee or general partner of such Person;
or (E) any legal entity for which such Person acts as an executive officer,
director, trustee or general partner.

(b) “Applicable Laws” means: (i) with respect to the Sub-Advisor, any and all
laws (whether statutory or common law), ordinances, rules, administrative
interpretations, regulations, orders, consents, writs, injunctions, directives,
judgments, decrees, policies, guidelines or other requirement of any
governmental authority that are legally binding on the Sub-Advisor in the
jurisdictions in which the Sub-Advisor conducts its business; and (ii) with
respect to the Advisor, any and all laws (whether statutory or common law),
ordinances, rules, administrative interpretations, regulations, orders,
consents, writs, injunctions, directives, judgments, decrees, policies,
guidelines or other requirement of any governmental authority that are legally
binding on the Advisor in the jurisdictions in which the Advisor conducts its
business.

(c) “Business Day” means any day that the NYSE is normally open for trading and
that is not a Saturday, a Sunday or a day on which banks in the City of New York
are authorized or required to close for regular banking business.

(d) “Guidelines” means the investment guidelines and restrictions set forth on
Annex B hereto, the Company’s registration statement on Form S-1, and any
additional instructions furnished by the Advisor in writing, in each case as
amended from time to time by the Advisor or the Company, in its discretion, upon
not less than 45 days’ prior written notice to the Sub-Advisor. Any changes to
the Guidelines will apply only to investments made after the expiration of such
45 day notice period.

(e) “Person” means an individual, corporation, partnership, limited liability
company, estate, trust, a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), association, private
foundation within the meaning of Section 509(a) of the Code, joint stock company
or other entity.

(f) “Rep Fees” means the reasonable fees of sales representatives, consultants
and advisors where (i) the sales representative, consultant or advisor is not an
Affiliate of the Sub-Advisor and (ii) such fees are consistent with the fees
charged to other clients and customers of the Sub-Advisor and its Affiliates for
similar services.

(g) “Sub-Advisor Personnel” means any manager, officer or employee of the
Sub-Advisor and its Affiliates.

2. Addition of Client as a Party. Following formation of the Client, the Client
shall execute the Addendum and without further action by the Client, the Advisor
or the Sub-Advisor, shall automatically become a party hereto.

 

2



--------------------------------------------------------------------------------

3. Appointment as Sub-Advisor. The Advisor, on behalf of the Client, hereby
appoints the Sub-Advisor to provide, and the Sub-Advisor hereby accepts such
appointment and agrees to provide, sub-advisory services following formation of
the Client with respect to the Client Assets, subject to the supervision of the
Advisor and on the terms and conditions set forth in this Agreement. The
provisions set forth on Annex D hereto are incorporated herein by reference
thereto.

4. Duties of the Sub-Advisor.

 

  (a) Investments. The Sub-Advisor shall, in accordance with the Guidelines:

 

  (i) originate, underwrite and analyze potential investment opportunities on
behalf of the Client;

 

  (ii) structure and negotiate the terms and conditions of the Client’s
investments;

 

  (iii) make, monitor and manage investments on behalf of the Client on a
discretionary basis and in compliance with the Guidelines; provided, that the
Sub-Advisor’s authority to make and effect Non-qualifying Investments (as
defined in the Guidelines) on behalf of the Client, shall be on a
non-discretionary basis and shall require the prior written approval of the
Advisor;

 

  (iv) perform borrower level and market specific due diligence on prospective
investments and create internal due diligence reports summarizing the results of
such work;

 

  (v) screen for and track the impact objectives and the environmental, social
and governance (“ESG”) practices of the borrowers and perform negative screening
according to the International Finance Corporation (“IFC”) Exclusion list with
respect to the Client’s investments and borrowers;

 

  (vi) assess, monitor and manage operational risks; and

 

  (vii) provide other specific services for the Client as the Advisor and the
Sub-Advisor may mutually agree upon from time to time during the term of this
Agreement.

 

  (b) Compliance with Applicable Laws, Best Practices, Guidelines, etc. The
Sub-Advisor shall:

 

  (i) comply with Applicable Laws in connection with providing services to the
Client;

 

  (ii) (A) use reasonable best efforts to maintain policies and procedures
designed to ensure that the Sub-Advisor and the Sub-Advisor Personnel do not
violate any Applicable Law, and (B) conduct an annual review of such policies
and procedures and their implementation;

 

3



--------------------------------------------------------------------------------

  (iii) comply with the Guidelines; and

 

  (iv) upon the Advisor’s request, perform such additional acts as are
reasonable and customarily performed by a sub-advisor or may be required for the
Advisor or the Client to comply with their respective obligations under
Applicable Laws.

5. Proxies, Tender Offers, Class Actions, Etc. The Sub-Advisor is hereby
appointed as the Client’s agent and attorney-in-fact in its discretion to vote,
tender or convert any Client Asset securities (other than conversions into
Non-qualifying Investments); to execute proxies, waivers, consents and other
instruments with respect to such securities; and to endorse, transfer or deliver
such securities and to participate in or consent to any class action, plan of
reorganization, merger, combination, consolidation, liquidation or similar plan
with reference to such securities (collectively, the “Voting Acts”). The
Sub-Advisor shall exercise its discretion with respect to the Voting Acts (as
they apply to the Client Assets) and take such action with respect to the Voting
Acts (as they apply to the Client Assets) as it determines in good faith to be
in the best interest of the Client. If the Sub-Advisor or any of its Affiliates
or Sub-Advisor Personnel has an adverse or potentially adverse interest with
respect to any vote or Voting Act (as they apply to the Client Assets), the
Sub-Advisor shall promptly inform the Advisor thereof and refrain from
exercising such Voting Acts with respect to the Client Assets without the prior
written consent of the Advisor after full disclosure. Each Custodian (as defined
below) shall forward promptly to the Sub-Advisor proxies or similar
communications and follow the Sub-Advisor’s instructions concerning the same.
The Sub-Advisor shall not be responsible for voting proxies not timely received.

6. Brokerage.

(a) Notwithstanding anything set forth herein to the contrary, (i) the
Sub-Advisor shall not use a broker, dealer or bank (or other similar person or
entity) in a transaction in which, in the Sub-Advisor’s reasonable judgment, the
Client is exposed to significant counterparty risk; and (ii) the Sub-Advisor
agrees to instruct such broker, dealer or bank (or other similar person or
entity) to send a duplicate confirmation of such counterparty transaction to the
Advisor at such address or to such facsimile number as the Advisor may specify
from time to time. Furthermore, the Sub-Advisor shall not use a broker, dealer
or bank (or other similar person or entity) which is an Affiliate of the
Sub-Advisor, without obtaining the prior written consent of the Advisor.

(b) When effecting investments or otherwise placing orders for the execution of
securities transactions involving the Account, the Sub-Advisor may allocate such
transactions to such brokers and dealers for execution on such markets, at such
prices and at such commission rates as in the good faith judgment of the
Sub-Advisor shall be in the best interests of the Client, taking into
consideration in the selection of such brokers and dealers not only the
available prices and rates of brokerage commissions, but also such other
relevant factors as (without limitation) execution capabilities, research and
other services performed or provided by such brokers or dealers which are
expected to assist the Sub-Advisor in rendering investment management services
with regard to the Account.

 

4



--------------------------------------------------------------------------------

7. Books and Records. The Sub-Advisor shall maintain separate detailed records
of all matters pertaining to the Client’s investments in the Client Assets,
including, without limitation, brokerage and other records of all securities and
credit transactions. All records of the Sub-Advisor, to the extent related in
any way to the Client’s investments in the Client Assets, shall be open to
inspection, audit and duplication at all reasonable times by any person
designated by the Advisor or the Client. The Sub-Advisor shall make appropriate
Sub-Adviser Personnel available to the Advisor and/or the Client and their
respective designated agents on a regular basis for reasonable telephone
communications and/or meetings at the offices of the Sub-Advisor, or another
mutually agreed location, regarding the management and performance of the
Client’s investments in the Client Assets. Such records shall include all
information necessary to calculate and audit the fees or reimbursements paid
under this Agreement. The Sub-Advisor shall utilize procedures to attempt to
ensure such control over accounting and financial transactions as is reasonably
required to protect the Client’s investments in the Client Assets from theft,
error or fraudulent activity. The parties hereto agree that all books and
records of the Sub-Advisor, to the extent related to the Client’s investments in
the Client Assets, shall remain the sole property of the Client, provided that,
(a) subject to Section 35 of this Agreement, the Sub-Advisor shall be entitled
to retain a copy of such books and records to the extent necessary for audit and
administrative purposes, and (b) to the extent that any books and records of the
Sub-Advisor relate to both the Client’s investments and investments of other
clients or customers of the Sub-Advisor, and original documents are not required
by the Client in order to exercise all of its legal rights with respect to the
Client Assets, the Sub-Advisor may provide copies of such books and records to
the Client in lieu of originals. Nothing in this Section 7 shall be interpreted
to obligate the Sub-Advisor to violate any confidentiality obligations to its or
its Affiliates’ other clients or customers and the Sub-Advisor may redact any
such document to prevent the Advisor or Client from receiving any potentially
identifying information of the Sub-Advisor’s or its Affiliates’ clients or
customers and/or their activities.

8. Reports. The Advisor shall have the right to participate as an observer on
the Sub-Advisor’s investment committee (or the Sub-Advisor’s TriLinc specific
investment committee if the Sub-Advisor has a TriLinc specific investment
committee), during any meeting (or portion of any meeting) relating to any
actual or potential investments by the Client and, in connection therewith,
receive any information, reports and analyses provided to such committee with
respect to any actual or potential investments by the Client. In addition, the
Sub-Advisor shall furnish to the Advisor such reports regarding the Client
Assets in such detail as the Advisor may reasonably request, including without
limitation, the following:

(a) with respect to each loan held in the Account relating to the Client Assets,
a statement of the total amount and cost of such loan, including the principal
loan amount, interest rate, deferred interest, any additional finance charges or
loan fees and any defaults on such loan, equity features and other material
financial terms affecting the value of the Client Assets;

(b) as mutually agreed upon by the Advisor and the Sub-Advisor, quarterly
economic and investment analyses, local market intelligence, and reports or
other investment services normally available to the Sub-Advisor’s other clients;

(c) appropriate metrics and information for impact monitoring of the Client
Assets, including information for performing ESG screening, negative screening
according to the IFC Exclusion list and impact monitoring, as set forth in the
Guidelines; and

 

5



--------------------------------------------------------------------------------

(d) such certifications and other information as may be reasonably requested by
the Advisor or the Client from time to time in connection with this Agreement.

All reports that the Sub-Advisor delivers to the Advisor shall, to the extent
reasonably practicable, be prepared in the format and delivered in the manner
requested by the Advisor.

9. Material Events.

(a) The Sub-Advisor shall promptly inform the Advisor and the Client in the
event that the Sub-Advisor actually becomes aware of, or with the exercise of
reasonable diligence would reasonably be expected to have become aware of, any
of the following (each a “Sub-Advisor Material Event”): (i) any material
non-compliance or other material breach of this Agreement by the Sub-Advisor
(and the Sub-Advisor shall take all steps necessary to rectify such material
non-compliance or other material breach as soon as possible); (ii) any proposed
material changes in the Sub-Advisor’s investment selection process with respect
to the Client Assets; (iii) any change of control of the Sub-Advisor or any of
the individuals listed on Annex D (the “Key Sub-Advisor Personnel”) cease to be
Sub-Advisor Personnel actively involved with the Sub-Advisor’s performance of
its services hereunder; (iv) any material adverse changes in the financial or
other condition of the Sub-Advisor; (v) any material claim or demand, or the
commencement of any proceeding, against any Key Sub-Advisor Personnel or the
Sub-Advisor (including, but not limited to, the filing of a lawsuit against the
Sub-Advisor or any Key Sub-Advisor Personnel) which alleges any fraud,
negligence, contractual or fiduciary breach or violation of Applicable Laws
related to the performance of investment management or related services by any
Key Sub-Advisor Personnel or the Sub-Advisor; (vi) any material claim, demand,
charge, complaint or the commencement of any formal proceeding or investigation
with respect to any Key Sub-Advisor Personnel or the Sub-Advisor by any
government, government agency or self-regulatory organization; (vii) any
incidents involving the Sub-Advisor and/or Client Asset counterparties that
result in loss of life, material effect on the environment or material breach of
law or otherwise violating the ESG Criteria set forth in the Guidelines;
(viii) any activities by Client Asset counterparties appearing on the IFC
Exclusions List; (ix) any event involving the Sub-Advisor that would materially
and adversely affect in any manner the conduct of the business or the business
reputation of the Advisor, the Client or the Company; and (x) breach of the
Sub-Advisor’s representations and warranties set forth in Section 20(e) of this
Agreement.

(b) The Advisor shall promptly inform the Sub-Advisor in the event that the
Advisor actually becomes aware of, or with the exercise of reasonable diligence
would reasonably be expected to have become aware of, any of the following (each
an “Advisor Material Event”): (i) any material non-compliance or other material
breach of this Agreement, the Services Agreement or the Advisory Agreement by
the Advisor or the Company Advisor (and the Advisor shall take all steps
necessary to rectify such material non-compliance or other material breach as
soon as possible); (ii) any material adverse changes in the financial or other
condition of the Advisor or the Company Advisor including, without limitation,
termination or assignment of the Advisory Agreement or the Services Agreement;
(iii) any change of control of the Advisor or the Company Advisor; (iv) any
material claim or demand, or the commencement of any proceeding, against the
Advisor or the Company Advisor (including, but not limited to, the filing of a
lawsuit against the Advisor or the Company Advisor) which alleges any fraud,
negligence, contractual or fiduciary breach or violation of Applicable Laws
related to the performance of investment

 

6



--------------------------------------------------------------------------------

management or related services by the Advisor or the Company Advisor; (v) any
material claim, demand, charge, complaint or the commencement of any formal
proceeding or investigation with respect to the Advisor or the Company Advisor
by any government, government agency or self-regulatory organization; (vi) any
event involving the Advisor or the Company Advisor that would materially and
adversely affect in any manner the conduct of the business or the business
reputation of the Sub-Advisor; or (vii) any amendment to the terms of the
Advisory Agreement or the Services Agreement that would have a material impact
on the Sub-Advisor.

10. Duties of the Advisor. The Advisor shall oversee and review the
Sub-Advisor’s performance under this Agreement pursuant to the terms and
conditions of the Advisory Agreement. The Advisor shall be responsible for
reviewing and approving proposed Non-qualifying Investments recommended by the
Sub-Advisor. The Advisor shall comply with Applicable Laws in connection with
providing services to the Client.

11. Account/Custody.

(a) The Client Assets shall be held in one or more accounts (all such accounts
are collectively referred to herein as the “Account”) in the custody of such
Person(s) as may, from time to time, be appointed by the Advisor, on behalf of
and in the name of the Client, as designated on Annex A hereto (each a
“Custodian”). The Sub-Advisor shall not have the authority to change any
Custodian. The Advisor shall not change any Custodian without giving the
Sub-Advisor reasonable prior notice of its intention to do so, together with the
name of, and other relevant information with respect to, any new Custodian.
Prior to making any investment on behalf of the Client, the Sub-Advisor shall
make a written request to the Advisor setting forth (i) the funds necessary for
making the investment, (ii) a brief description of the proposed investment,
(iii) copies of the legal documents relating to the terms of the proposed
investment, and (iv) wire transfer instructions for the account to be used for
the investment (each, an “Investment Request”). Within 5 Business Days after
receipt of an Investment Request, subject to the Advisor’s right to approve or
reject any Non-qualifying Investments, the Advisor shall (A) cause the Client to
deposit the requested funds in the Account and (B) instruct the applicable
Custodian to accept the Sub-Advisor’s instructions (each a “Funding
Instruction”) to wire the amount of funds specified in the Investment Request to
the account specified in the Investment Request. The Sub-Advisor may deliver the
Funding Instruction for each investment to the applicable Custodian at any time
within 10 Business Days after the applicable Custodian’s receipt of the funds
and wire transfer instructions for such investment. Other than pursuant to the
Funding Instructions, the Sub-Advisor shall not be authorized to give
instructions to any Custodian on behalf of the Client or the Advisor.

(b) The Sub-Advisor acknowledges and agrees that matters or circumstances might
require the Advisor, pursuant to the exercise of its fiduciary duties to the
Client, to withdraw all or any portion of the cash and cash equivalents in the
Account (net of any cash required for accrued expenses pursuant to Section 17).
Such matters and circumstances may include, for example, the existence of
surplus cash in the Account, acts of war or terrorism, required distributions by
the Client to the Company, macro-economic, performance or allocation issues,
unanticipated cash requirements for the Client or the Company, or instructions
from the Company’s board of managers. Notwithstanding anything to the contrary
hereinabove, neither the Sub-Advisor nor any of its members, shareholders,
partners, advisors, managers, directors, officers, employees and agents, as
applicable, are permitted to have possession or custody of the

 

7



--------------------------------------------------------------------------------

Client Assets or other Client property outright, or otherwise obtain possession
of them, and nothing herein shall be construed as to deem them as having custody
or possession of the Client Assets or other Client property. The Client shall be
responsible for all custodial agreements and the payment of all custodial
charges and fees and the Sub-Advisor shall have no responsibility or liability
for the acts, omissions or other conduct of any Custodian.

12. Agent. Subject to any other written instructions of the Advisor and the
terms and conditions set forth herein, the Sub-Advisor is hereby appointed as
the Client’s agent and attorney-in-fact for the limited purpose of executing
documentation, agreements, contracts and other documents in connection with the
Client Assets or as requested by counterparties and other persons in connection
with the Sub-Advisor’s management of the Client Assets; provided, however, that
any such documentation shall comply in all material respects with Applicable
Laws and shall not cause the Client Assets to be held in a manner inconsistent
with Section 11 above. The Sub-Advisor shall provide the Advisor with copies of
any documents executed on behalf of the Client hereunder promptly following the
execution of any such documents.

13. Non-Exclusive Services.

(a) The services of the Sub-Advisor to the Client are not exclusive; provided,
however, the Sub-Advisor and its Affiliates shall not, without the prior written
consent of the Client, provide similar services or otherwise offer similar
investments, directly or indirectly, to any pooled investment vehicle or other
direct participation product whose investment strategy involves investments in
small or medium enterprises located in developing economies and whose investors
consist only of U.S. retail investors. The Advisor and the Client acknowledge
that the Sub-Advisor and its Affiliates offer investment advisory services to
various clients and each of the Advisor and the Client agree that the
Sub-Advisor and its Affiliates may take actions with respect to any of its other
accounts and clients which may differ from the timing or nature of the
Sub-Advisor’s actions taken on behalf of the Client with respect to the Client
Assets, subject always to the Sub-Advisor’s obligations as a fiduciary to the
Client.

(b) The Sub-Advisor and its Affiliates shall use reasonable best efforts to
allocate investment opportunities to the Client on a fair and equitable basis
relative to other clients and customers to which the Sub-Advisor and its
Affiliates offer investment advisory services or otherwise offer similar
investments, directly or indirectly, to clients or customers using similar
investment strategies and techniques and consistent with their fiduciary
obligations to the Client and such other clients.

(c) Except as may be expressly set forth on Annex D, nothing in this Agreement
is intended to limit the ability of the Advisor or the Client to hire other
sub-advisors to manage assets of the Client or the Company.

14. Conflicts of Interest. The Sub-Advisor will not (i) engage in any
transactions with itself or any of its Affiliates or Sub-Advisor Personnel on
behalf of or in connection with the Client Assets (including, without
limitation, the purchase, sale or loan of any assets between the Sub-Advisor,
any of its Affiliates or Sub-Advisor Personnel, on the one hand, and the Client
Assets on the other hand) other than the provision of services and the payment
of fees set forth herein; or (ii) effectuate any transactions between the Client
and other client accounts managed by the Sub-Advisor or its Affiliates, except
in each case to the extent the Client provides its prior

 

8



--------------------------------------------------------------------------------

written consent after full disclosure, including a description of the potential
conflict of interest and how the Sub-Advisor will mitigate such conflict.
Neither the Sub-Advisor nor any of its Affiliates shall, without the prior
written consent of the Client, charge any fees or other amounts to the Client or
the Advisor other than the fees and expenses provided for in Sections 16 and 17
of this Agreement.

15. Standard of Care. The Sub-Advisor acknowledges that it has been hired by the
Advisor to act as an agent of and sub-advisor to the Client and the Sub-Advisor
is subject to the duties of good faith, fair dealing, reasonable care and
integrity that govern fiduciaries. The Sub-Advisor will perform all services and
transactions contemplated by this Agreement with the utmost good faith,
integrity, honesty and loyalty in its transactions with, and on behalf of, the
Client and in accordance with Applicable Laws and the instructions of the
Advisor hereunder. The Sub-Advisor agrees to exercise at least the same skill
and care in performing its services under this Agreement as the Sub-Advisor
exercises in performing similar services with respect to other fiduciary
accounts for which the Sub-Advisor has investment responsibilities.

16. Compensation. For all of the services provided by the Sub-Advisor hereunder,
the Advisor shall pay to the Sub-Advisor the fees as set forth on Annex C hereto
(“Sub-Advisor Fees”), which shall be calculated by the Company Advisor (or by an
administrator appointed by the Company Advisor), subject to review and
verification by the Sub-Advisor.

17. Expenses.

(a) The Sub-Advisor shall bear all overhead and like expenses of the Sub-Advisor
Personnel (including salaries and benefits) incurred in connection with its
duties hereunder.

(b) Subject to the terms of this Section 17(b) and Section 17(c), the Advisor
shall pay directly or reimburse the Sub-Advisor for: (i) all formation,
operation, audit, tax, legal and administrative expenses with respect to the
Account; and (ii) all of the reasonable out of pocket expenses associated with
the origination, structuring, due diligence, acquisition, management and
disposal of investments incurred in connection with the services provided to the
Client pursuant to this Agreement (including Rep Fees), except as specifically
set forth herein. The Sub-Advisor shall keep and supply to the Advisor
reasonable records and supporting documentation of all such expenses and the
Sub-Advisor shall not be entitled to reimbursement for any expenses for which
the Sub-Advisor does not provide reasonable supporting documentation. Upon
receipt of all such records and supporting documentation, the Advisor shall
promptly cause the Company Advisor to seek reimbursement for such expenses from
the Company. The Advisor’s obligation to pay directly or reimburse the
Sub-Advisor for any and all expenses pursuant to this Section 17(b) shall be
subject to the Company’s prior reimbursement of the Company Advisor for such
expenses. Notwithstanding any of the foregoing, excluding Rep Fees, the
Sub-Advisor shall not be entitled to reimbursement for any single or group of
related expenses in excess of $25,000 unless the Sub-Advisor obtains the prior
written approval of the Advisor. To the extent that the Company reimburses the
Company Advisor for any expenses pursuant to this Section 17(b), the Advisor
shall in turn pay directly or reimburse the Sub-Advisor for such expenses, as
the case may be. Such payment or reimbursement for such expenses shall be made
in cash by the Advisor within 30 calendar days following the Advisor’s original
receipt from the Sub-Advisor of a properly reimbursable claim with the required
records and supporting documentation. No other expenses shall be borne by the
Advisor unless such expenses are authorized in writing, in advance of
expenditure, by the Advisor. No expenses shall be borne by the Client.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, the Sub-Advisor shall not
be entitled to reimbursement for any of the following: (i) services for which
the Sub-Advisor is entitled to compensation by way of a separate fee; (ii) an
expense if the Advisor is not entitled to reimbursement for such expense from
the Company; and (iii) salaries, fringe benefits, rent, depreciation, capital
equipment or other costs of its own administrative items.

(d) Notwithstanding anything to the contrary herein, the Sub-Advisor may charge
the Client’s borrowers directly only for the documentation fee specified in
Annex C hereof, and reimbursement for out of pocket expenses incurred by the
Sub-Advisor, and only to the extent specified herein. Such documentation fees
and reimbursements are to be retained by the Sub-Advisor.

18. The Client Representations and Warranties. The Client, upon executing the
Addendum, shall thereby represent and warrant to the Sub-Advisor that:

(a) The Client is duly organized and validly existing under the laws of its
jurisdiction with the power to carry on its business as it is now being
conducted;

(b) The execution, delivery and performance by the Client of this Agreement are
within its powers and have been duly authorized by all necessary action, and no
action or filing with any governmental body, agency or official is required for
the execution, delivery and performance of this Agreement, and the execution,
delivery and performance by the Client of this Agreement does not contravene or
constitute a default under any provision of Applicable Laws, the Client’s
governing instruments or any agreement, judgment, injunction, order, decree or
other instrument binding upon the Client;

(c) To the Client’s knowledge, the Client has not suffered (and there has not
otherwise existed) any condition, circumstance, event or occurrence which has
had or could reasonably be expected to have a material adverse effect on the
ability of the Client to consummate the transactions contemplated hereby and to
comply with its obligations hereunder in a timely manner;

(d) This Agreement is a valid and binding agreement of the Client; and

(e) The Client is not an “investment company” as defined in the Investment
Company Act of 1940.

19. The Advisor Representations and Warranties. The Advisor hereby represents
and warrants to the Sub-Advisor that:

(a) The Advisor is wholly owned by the Company Advisor, a Delaware limited
liability company that will be registered with the U.S. Securities and Exchange
Commission as an investment adviser to the extent required by Applicable Law.
Other than such registration, the Advisor is not required to be registered or
licensed with any U.S. Federal, state, local or foreign regulatory or
self-regulatory authority in order to carry out its intended business,

 

10



--------------------------------------------------------------------------------

including, without limitation, that which is contemplated under the terms of
this Agreement, and will not perform any services that would require it to be
registered or licensed in any such capacity, whether as an investment adviser,
broker-dealer or otherwise;

(b) The Advisor is duly organized and validly existing under the laws of the
Cayman Islands with the power to carry on its business as it is now being
conducted;

(c) The execution, delivery and performance by the Advisor of this Agreement are
within its powers and have been duly authorized by all necessary action, and no
action or filing with any governmental body, agency or official is required for
the execution, delivery and performance of this Agreement, and the execution,
delivery and performance by the Advisor of this Agreement does not contravene or
constitute a default under any provision of Applicable Laws, the Advisor’s
governing instruments or any agreement, judgment, injunction, order, decree or
other instrument binding upon the Advisor;

(d) To the Advisor’s knowledge, the Advisor has not suffered (and there has not
otherwise existed) any condition, circumstance, event or occurrence which has
had or could reasonably be expected to have a material adverse effect on the
ability of the Advisor to consummate the transactions contemplated hereby and to
comply with its obligations hereunder in a timely manner;

(e) This Agreement is a valid and binding agreement of the Advisor; and

(f) The Company Advisor and the Company have duly entered into the Advisory
Agreement, and the Advisor and the Company Advisor have duly entered into the
Services Agreement, pursuant to which agreements the Company has authorized the
Advisor to enter into this Agreement on behalf of Client.

20. The Sub-Advisor’s Representations and Warranties. The Sub-Advisor hereby
represents and warrants to the Advisor that:

(a) The Sub-Advisor is registered, or it is not required to be registered or
licensed, under Applicable Law in order to carry out its intended business,
including, without limitation, that which is contemplated under the terms of
this Agreement, and will not perform any services that would require it to be
registered or licensed in any capacity if it is not so registered or licensed,
whether as an investment adviser, broker-dealer or otherwise;

(b) The Sub-Advisor is duly organized and validly existing under the laws of its
jurisdiction with the power to carry on its business as it is now being
conducted;

(c) The execution, delivery and performance by the Sub-Advisor of this Agreement
are within its powers and have been duly authorized by all necessary action, and
no action or filing with any governmental body, agency or official is required
for the execution, delivery and performance of this Agreement, and the
execution, delivery and performance by the Sub-Advisor of this Agreement does
not contravene or constitute a default under any provision of Applicable Laws,
Sub-Advisor’s governing instruments or any agreement, judgment, injunction,
order, decree or other instrument binding upon Sub-Advisor;

 

11



--------------------------------------------------------------------------------

(d) To the Sub-Advisor’s knowledge, the Sub-Advisor has not suffered (and there
has not otherwise existed) any condition, circumstance, event or occurrence
which has had or could reasonably be expected to have a material adverse effect
on the ability of the Sub-Advisor to consummate the transactions contemplated
hereby and to comply with its obligations hereunder in a timely manner

(e) No agent, affiliate, employee or other person associated with or acting on
behalf of the Sub-Advisor, directly or indirectly, has in the past offered to
pay or provide or have or will pay or provide anything of value in the form of
any unlawful contribution, gift, entertainment or other unlawful expense to any
foreign official or foreign political party in any polity for the purpose of
gaining or retaining business or obtaining any unfair advantage, nor violated
any provision of the U.S. Foreign Corrupt Practices Act, as amended (“FCPA”);
the United Nations Convention Against Corruption (GA Res. 58/4, UN Doc. A/58/422
(2003)), nor the Organization for Economic Co-operation and Development (“OECD”)
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, Dec. 17, 1997, DAFFE/IME/BR(97)20, nor has made or will
make any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment; and

(f) This Agreement is a valid and binding agreement of the Sub-Advisor.

21. Survival of Representations and Warranties; Duty to Update Information. All
representations and warranties made by the Client, the Advisor and the
Sub-Advisor pursuant to Sections 18, 19 and 20, respectively, shall survive for
the duration of this Agreement and the parties hereto shall promptly, but in no
event later than ten (10) days, notify each other in writing upon becoming aware
that any of the foregoing representations and warranties are no longer true or
become materially inaccurate.

22. Indemnification of the Sub-Advisor. The Sub-Advisor, its shareholders,
members, partners, directors, officers, employees and agents (collectively, the
“Sub-Advisor Indemnitees”) shall not be liable to the Advisor or the Client and
the Advisor and the Client hereby jointly and severally agree to indemnify and
hold harmless the Sub-Advisor Indemnitees from and against any and all losses,
claims, damages, liabilities and expenses (including, but not limited to, all
reasonable counsel fees and costs arising out of the defense and/or
investigation of such matters) to which one or more of the Sub-Advisor
Indemnitees may become subject, for any action taken or omitted to be taken, or
alleged to be taken or omitted to be taken, by the Sub-Advisor in connection
with the performance of any of its duties or obligations under this Agreement;
provided, that nothing contained herein shall protect or be deemed to protect
the Sub-Advisor Indemnitees against or entitle or be deemed to entitle the
Sub-Advisor Indemnitees to indemnification in respect of, any liability to which
the Sub-Advisor Indemnitees would otherwise be subject by reason of, or based
upon (i) a material breach of this Agreement by the Sub-Advisor; (ii) the gross
negligence, misconduct, bad faith, reckless disregard of the Sub-Advisor’s
obligations and duties hereunder or fraud by the Sub-Advisor; (iii) any willful
misstatement or willful omission of any material fact by the Sub-Advisor; or
(iv) any knowing and intentional violation of Applicable Law by the Sub-Advisor;
provided, further, that this Section 22 shall not relieve the Sub-Advisor
Indemnitees from any liability imposed by Federal or state securities laws or
other Applicable Laws which cannot be waived.

 

12



--------------------------------------------------------------------------------

23. Indemnification of the Advisor and the Client. The Advisor and the Client,
and each of their respective members, shareholders, partners, general partners,
managers, directors, officers, employees and agents (collectively, the
“Advisor/Client’s Indemnitees”) shall not be liable to the Sub-Advisor and the
Sub-Advisor hereby agrees to indemnify and hold harmless each of the
Advisor/Client’s Indemnitees from and against any and all losses, claims,
damages, liabilities and expenses (including, but not limited to, all reasonable
counsel fees and costs arising out of the defense and/or investigation of such
matters) to which one or more of the Advisor/Client’s Indemnitees may become
subject by reason of, or based upon (i) a material breach of this Agreement by
the Sub-Advisor; (ii) the gross negligence, misconduct, bad faith, reckless
disregard of the Sub-Advisor’s obligations and duties hereunder or fraud by the
Sub-Advisor; (iii) any willful misstatement or willful omission of any material
fact by the Sub-Advisor; or (iv) any knowing and intentional violation of
Applicable Law by the Sub-Advisor; provided, further, that this Section 23 shall
not relieve the Advisor/Client’s Indemnitees from any liability imposed by
Federal or state securities laws or other Applicable Laws which cannot be
waived.

24. Notices. Any notice, demand or other communication required or permitted to
be given pursuant to this Agreement will have been sufficiently given for all
purposes (a) if delivered personally to the party or to an executive officer of
the party to whom such notice, demand or other communication is directed on the
date of such personal delivery, or (b) if sent by overnight delivery carrier,
such as Federal Express, United Parcel Service, Airborne Express, U.S. Express
Mail, etc., on the second (2nd) Business Day following delivery of such notice
to the overnight delivery carrier, provided the same is fully paid for and
properly addressed (with the fastest delivery option possible), or (c) if sent
by registered or certified mail, postage prepaid, addressed to one of the
parties (as set forth above or to such other address, facsimile number, or to
such other person as the parties shall have last designated by written notice)
on the fifth (5th) Business Day after the date on which it was deposited in a
regularly maintained receptacle for the deposit of United States mail, or (d) if
sent by facsimile transmission, or other electronic means, on the date of such
transmission, if there is evidence from such electronic transmission that
reflects that all pages of the notice, demand or other communication were, in
fact, transmitted to the receiving party, and the original notice is sent that
day by overnight delivery carrier (with the fastest delivery option possible).

 

  (a) In the case of the Advisor, the contact information for such notices will
be delivered to:

c/o TriLinc Advisors, LLC

1230 Rosecrans Ave, Suite 605

Manhattan Beach, California 90266

United States

Attention: Gloria S. Nelund

Telephone: +001 (310) 997-0580

 

13



--------------------------------------------------------------------------------

  (b) In the case of the Sub-Advisor, the contact information for such notices
will be delivered to:

Barak Fund Management

13a King George V Avenue

Floreal

Maurifius

Attention: Prieur Du Plessis / Stef Pozza

Telephone: +27 845581878 / + 230 593 17439

 

  (c) In the case of the Client, the contact information for such notices will
be delivered to:

c/o TriLinc Global Impact Fund, LLC

1230 Rosecrans Ave, Suite 605

Manhattan Beach, California 90266

United States

Attention: Gloria S. Nelund

Telephone No.: +001 (310) 997-0580

Or to such other address or to such other person as the Advisor, the Sub-Advisor
or the Client shall have last designated by written notice given as herein
provided.

25. Duration and Termination.

(a) The term of this Agreement shall commence on the date set forth in the
preamble hereto and shall continue until terminated pursuant to this Section 25.

(b) Notwithstanding anything to the contrary provided herein, this Agreement may
be terminated at any time, without payment of any penalty, by the Advisor upon
not less than one year’s prior written notice to the Sub-Advisor in the event
that the Advisor determines that such termination is required by the Advisor’s
fiduciary duties to the Company or instructions from the Company’s board of
managers, except that the Sub-Advisor shall, in good faith, use its reasonable
best efforts to continue to monitor and service the investments of the Client
until the wind-up of such investments is reasonably complete. In the event of
termination under this Section 25(b), this Agreement shall terminate on the
later of (i) the date that is one year following the notice of termination from
the Advisor to the Sub-Advisor and (ii) the earliest date on which the Advisor
or the Sub-Advisor determines that the wind-up of the Client investments is
reasonably complete; provided that such termination date shall not be later than
three (3) years following the date of notice of termination by the Advisor to
the Sub-Advisor.

(c) Notwithstanding anything to the contrary provided herein, this Agreement may
be terminated at any time, without payment of any penalty, by the Sub-Advisor
upon not less than one year’s prior written notice to the Advisor, except that
the Sub-Advisor shall, in good faith, use its reasonable best efforts to
continue to monitor and service the investments of the Client until the wind-up
of such investments is reasonably complete. In the event of termination under
this Section 25(c), this Agreement shall terminate on the later of (i) the date
that is one year following the notice of termination from the Sub-Advisor to the
Advisor and (ii) the earliest date on which the Advisor or the Sub-Advisor
determines that the wind-up of the Client investments is reasonably complete;
provided that such termination date shall not be later than three (3) years
following the date of notice of termination by the Sub-Advisor to the Advisor.

 

14



--------------------------------------------------------------------------------

(d) This Agreement may be terminated immediately (i) by the Advisor upon the
occurrence of a Sub-Advisor Material Event, (ii) by the Sub-Advisor upon the
occurrence of an Advisor Material Event, or (iii) by any party upon (A) any
fraudulent conduct, criminal conduct, willful misconduct or the negligent breach
of fiduciary duty of or by a non-terminating party, (B) a material breach of
this Agreement by a non-terminating party not cured within thirty (30) days
after such party receives written notice of such breach, or (C) an event of the
bankruptcy of a non-terminating party or commencement of any bankruptcy or
similar insolvency proceedings of such party.

(e) This Agreement shall, at the option of the Sub-Advisor, either survive or
terminate upon the termination of the Advisory Agreement and the Services
Agreement upon the terms set forth in this Section 25(e). Upon the termination
of the Advisory Agreement and the Services Agreement, at the option of the
Sub-Advisor, which may be exercised by the Sub-Advisor by written notice to the
Client pursuant to Section 24 within 45 days (the “Exercise Period”) after the
Sub-Advisor’s receipt of written notice of such termination (or anticipated
termination) of said agreements, either:

 

  (i) the Sub-Advisor may give notice to terminate this Agreement pursuant to
Section 25(d)(ii);

 

  (ii) the Sub-Advisor may give notice to terminate this Agreement pursuant to
Section 25(c); or

 

  (iii) if the Company appoints a successor to the Company Advisor, the
Sub-Advisor may elect to renew this Agreement, and if the Sub-Advisor makes such
an election then the Client shall (A) cause such successor to the Company
Advisor to incorporate a successor to the Advisor (which successor to the
Advisor shall be an Affiliate of the successor to the Company Advisor or another
Person acceptable to the Sub-Advisor), (B) cause such successor to the Company
Advisor to enter into a services agreement with such successor to the Advisor on
terms substantially identical to those of Services Agreement, and (C) cause such
successor to the Advisor to enter into a novation of this Agreement with the
Sub-Advisor and the Client (upon the assumption that the advisory agreement
between the successor to the Company Advisor and the Company shall be on terms
substantially identical to those of the Advisory Agreement, and if that is not
the case then such renewal shall be on terms mutually acceptable to the
successor to the Advisor and the Sub-Advisor), in each case as soon as
reasonably practicable after such successor to the Company Advisor has been
appointed.

In the event that the Sub-Advisor does not exercise the foregoing option within
the Exercise Period, then the Sub-Advisor shall be deemed to have opted to give
notice as of the expiration of the Exercise Period to terminate this Agreement
pursuant to Section 25(c). If the Sub-Advisor opts, or has been deemed to have
opted, to terminate this Agreement pursuant to Section 25(c), then, for the
period after termination of the Advisory Agreement and the Services Agreement
through the effective date of termination of this Agreement, the Client shall be
responsible to the Sub-Advisor for payment of all compensation pursuant to
Section 16 and expenses pursuant to

 

15



--------------------------------------------------------------------------------

Section 17 of this Agreement and the performance of all of the Advisor’s other
obligations under this Agreement. Alternatively, if the Sub-Advisor elects to
renew this Agreement, then, for the period after termination of the Advisory
Agreement and the Services Agreement until such time as a successor to the
Advisor has entered into a novation of this Agreement with the Sub-Advisor (or
this Agreement has been otherwise renewed in accordance with
Section 25(e)(iii)), the Client shall be similarly responsible to the
Sub-Advisor for payment of all such compensation, expenses and performance of
all of the Advisor’s other obligations under this Agreement. In each such case,
for the relevant period the Client shall be responsible to the Sub-Advisor to
the same extent as the Advisor would have been obligated to do so, as if the
Advisory Agreement and the Services Agreement had not been terminated, and the
Sub-Advisor shall be responsible to the Client for the performance of the
Sub-Advisor’s obligations under this Agreement, as if the Client were the
Advisor.

(f) In the event that this Agreement is terminated pursuant to more than one
subsection of this Section 25, the effective date of termination of this
Agreement shall be the earliest date provided for under this Section 25 with
respect to any such subsection.

26. Payments on Termination and Survival of Certain Rights and Obligations.

(a) Upon the effective date of termination of this Agreement, the Sub-Advisor
shall not be entitled to compensation for further services hereunder except it
shall be entitled to receive from the Advisor (i) all unpaid reimbursements of
expenses within thirty (30) days after the effective date of such termination
and (ii) all earned but unpaid Sub-Advisor Fees payable to the Sub-Advisor for
services performed prior to effective date of the termination of this Agreement,
at the times set forth in Annex C hereto.

(b) Upon the effective date of termination, the Sub-Advisor shall promptly
deliver to the Advisor (i) a full accounting of the Client Assets covering the
period following the date of the last accounting furnished to the Advisor and
(ii) all documents relating to the Client’s investment in the Client Assets then
in the possession or control of the Sub-Advisor, provided that, (a) subject to
Section 35 of this Agreement, the Sub-Advisor shall be entitled to retain a copy
of such documents to the extent necessary for audit and administrative purposes,
and (b) to the extent that such documents relate to both the Client’s
investments and investments of other clients or customers of the Sub-Advisor or
its Affiliates, and original documents are not required by the Client in order
to exercise all of its legal rights with respect to the Client Assets, the
Sub-Advisor may provide copies of such documents to the Client in lieu of
originals. Nothing in this Section 26 shall be interpreted to obligate the
Sub-Advisor to violate any confidentiality obligations to its or its Affiliates’
other clients or customers and the Sub-Advisor may redact any such document to
prevent the Advisor or Client from receiving any potentially identifying
information of the Sub-Advisor’s or its Affiliates’ clients or customers and/or
their activities.

(c) Upon the delivery of a notice of termination pursuant to Section 25, at the
option of the Advisor, the Sub-Advisor’s investment discretion with respect to
some or all of the Client Assets shall terminate and the Sub-Advisor shall enter
into only such transactions or refrain from entering into transactions as
directed by the Advisor, or to cause the Client Assets to be transferred as the
Advisor directs, except as prohibited by Applicable Laws.

 

16



--------------------------------------------------------------------------------

(d) At any time during the term of this Agreement after the delivery of a notice
of termination pursuant to Section 25, the Advisor, in its sole discretion, may
elect to require the Sub-Advisor to arrange for the complete liquidation of the
Client Assets in an orderly fashion and arrange for the availability of the
termination proceeds in cash. Upon the Advisor’s election, the Sub-Advisor shall
use commercially reasonable efforts to liquidate all Client Assets prior to the
effective date of termination of this Agreement, in consultation with the
Advisor, in order to keep the Client fully informed about the status of the
liquidation. The Client shall be entitled to receive any and all amounts
(including, but not limited to, interest) which are credited or accrue with
respect to the termination proceeds on or after the termination date (pursuant
to the agreements or arrangements governing the custody of the Account by the
applicable Custodian) until such proceeds are distributed to the Client. If
discretion of the Sub-Advisor has been removed pursuant to Section 26(c) above,
then upon the receipt or delivery (as the case may be) of a party’s notice of
termination, the Sub-Advisor shall take no further action with respect to the
Account, or portion thereof with respect to which the discretion has been
removed, other than to provide such information and documentation to the Advisor
as shall be required to enable the Advisor or any designated agent of the Client
to exercise discretion over the Account, or portion thereof, and the assets
contained therein.

(e) Upon the expiration or termination of this Agreement, neither party shall
have any further rights or obligations under this Agreement, except that
Sections 7, 22, 23, 26, 29, 30, 31, 32, 33, 34 and 35 shall survive the
termination or expiration of this Agreement.

27. Amendment. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
all parties hereto, or their respective successors or assignees.

28. No Assignment. This Agreement shall not be assigned by any party hereto
without the prior written consent of the other parties hereto. No party hereto
may delegate its responsibility hereunder for performing services to any other
Person without the prior written consent of the other parties hereto.
Notwithstanding the foregoing, the Sub-Advisor may delegate the performance of
its obligations under this Agreement to an Affiliate, provided that the
Sub-Advisor shall remain fully responsible for the performance of such
obligations.

 

29. Arbitration.

ARBITRATION DISCLOSURES.

 

  •   ARBITRATION IS FINAL AND BINDING ON ALL PARTIES.

 

  •   EXCEPT AS PROVIDED BELOW, THE PARTIES ARE WAIVING THEIR RIGHT TO SEEK
REMEDIES IN COURT, INCLUDING THE RIGHT TO JURY TRIAL.

 

  •   PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED THAN AND DIFFERENT
FROM COURT PROCEEDINGS.

 

  •   THE ARBITRATORS’ AWARD IS NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR
LEGAL REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF
RULINGS BY THE ARBITRATORS IS STRICTLY LIMITED.

 

17



--------------------------------------------------------------------------------

  •   THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.

(a) Any controversy between or among the Sub-Advisor and/or the Advisor and/or
the Client arising out of or relating to this Agreement shall be settled by
confidential arbitration before and in accordance with the rules then in effect
of the American Arbitration Association (the “AAA”) in the City, County and
State of New York. Any arbitration hereunder shall be before at least three
(3) arbitrators and the award of the arbitrators, or of a majority of them,
shall be final, and judgment upon the award rendered may be entered in any
court, state or federal, having jurisdiction. In the event that the dispute is a
two-party dispute, each party to the dispute shall select one (1) arbitrator and
the two arbitrators then selected shall select the third arbitrator. In the
event that the dispute is a three-party dispute, the Client shall select one
(1) arbitrator on behalf of the Client and the Advisor, the Sub-Advisor shall
select one (1) arbitrator and then the aforementioned two arbitrators shall
select the third arbitrator. No Person shall bring a putative or certified class
action to arbitration, nor seek to enforce any pre-dispute arbitration agreement
against any person who has initiated in court a putative class action; or who is
a member of a putative class who has not opted out of the class with respect to
any claims encompassed by the putative class until: (i) the class certification
is denied; (ii) the class action is decertified; or (iii) the Advisor and/or the
Client, as applicable, is excluded from the class by the court. Such forbearance
to enforce an agreement to arbitrate shall not constitute a waiver of any rights
under this Agreement, except to the extent stated herein.

(b) Nothing in this Agreement shall prevent a party from applying to a court of
law for provisional or interim measures or injunctive relief as may be necessary
to safeguard the property or rights that are the subject matter of the
arbitration. Any of the parties hereto may bring by summary proceedings an
action in court to compel arbitration of any dispute pursuant to this Agreement.
For such purposes, each party consents to the personal jurisdiction of the
federal and state courts in the State of New York. Each party agrees that
service of process may be made on such party at the address set forth in
Section 24. Each party waives any objection to the service of process so made or
to jurisdiction or venue in such courts including, without limitation, any
objection based on the grounds of forum non conveniens.

30. Severability. If any provision of this Agreement shall be held or made
invalid by a statute, rule, regulation, decision of a tribunal or otherwise, the
remainder of this Agreement shall not be affected thereby and, to this extent,
the provisions of this Agreement shall be deemed to be severable.

31. Entire Agreement. This Agreement represents the entire agreement between the
parties with regard to the services described herein, and may not be modified or
amended, except in writing signed by the party to be charged specifically
referring to this Agreement and referencing the Section number and provision to
be modified or amended; provided, however, upon the Client’s execution of the
Addendum and without further action by the Client, the Advisor or the
Sub-Advisor, the Client shall automatically become a party hereto. This
Agreement supersedes all previous and contemporaneous agreements and
understandings between the parties hereto with respect to the subject matter
hereof.

 

18



--------------------------------------------------------------------------------

32. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

33. Headings. The headings in this Agreement are for convenience of reference
only and will not be deemed to alter or affect any provision hereof.

34. Governing Law. This Agreement shall be construed and interpreted under the
laws of the State of New York without giving effect to any conflict of law
principles thereunder.

35. Confidentiality. The parties hereto each acknowledge that, during the term
of this Agreement, each party shall have access to confidential and proprietary
information of the other parties, including, but not limited to, information
regarding investment and trading strategies of the Advisor and the Sub-Advisor,
the terms and conditions of this Agreement, investments made and positions held
by the Account, and any other nonpublic information of the other parties. Except
as otherwise required by Applicable Law, such confidential information of any
party may not be used in any way by any other party for any reason whatsoever,
or directly or indirectly disclosed to or discussed with any other person or
entity, except (a) as reasonably required in connection with the performance of
its obligations pursuant to this Agreement, (b) as required by Applicable Law,
or (c) pursuant to a request from a government, government agency or
self-regulatory organization having jurisdiction over the party. The Advisor
shall not, without the consent of the Sub-Advisor, publicly disclose the
identity of the Sub-Advisor or its Affiliates, or the existence of this
Agreement, except in the Company’s public filings with the Securities and
Exchange Commission, as otherwise required by Applicable Law, or in connection
with sales literature or other marketing or advertising materials. The Advisor
shall notify and consult with the Sub-Advisor prior to any public disclosure of
the identity of the Sub-Advisor or its Affiliates, or the existence of this
Agreement, in connection with sales literature or other marketing or advertising
materials.

[Signature on Next Page]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written above.

 

ADVISOR: TRILINC ADVISORS INTERNATIONAL, LTD. By:  

/s/ Gloria S. Nelund

Name:   Gloria S. Nelund Title:   Director

/s/ Gloria Nelund

 

SUB-ADVISOR: BARAK FUND MANAGEMENT, LTD. By:  

/s/ PJ Du Plessis

Name:   PJ Du Plessis Title:   Advisor



--------------------------------------------------------------------------------

Exhibit 1

ADDITIONAL PARTY ADDENDUM

AGREEMENT TO BE BOUND TO,

AND ACCEPT THE TERMS OF,

THE SUB-ADVISORY AGREEMENT

Reference is made to that certain SUB-ADVISORY AGREEMENT (the “Agreement”)
entered into as of July 1, 2014, by and among TriLinc Advisors International,
Ltd., a Cayman Islands exempted company (the “Advisor”) and Barak Fund
Management, Ltd., a limited liability company organized under the laws of
Mauritius (the “Sub-Advisor”).

TriLinc Global Impact Fund – African Trade Finance, Ltd, an exempted company
organized under the laws of the Cayman Islands (the “Client”) wishes to become
an additional party to the Agreement to which this Addendum is attached. By its
execution of this Addendum and without further action by the Client, the Advisor
or the Sub-Advisor, the Client hereby makes the representations and warranties
of the Client set forth in Section 18 of the Agreement as of the date hereof and
agrees to comply with all of the covenants, agreements, terms and conditions of
the Agreement as of the date hereof.

 

CLIENT: TRILINC GLOBAL IMPACT FUND – AFRICAN TRADE FINANCE, LTD. By:  

/s/ Gloria S. Nelund

Name:   Gloria S. Nelund Title:   Director DATE: July 1, 2014



--------------------------------------------------------------------------------

ANNEX A

CLIENT ACCOUNT INFORMATION FORM

1. CUSTODY OF ACCOUNT ASSETS. The Client Assets to be managed under this
Sub-Advisory Agreement will be held in a custody account established by Advisor
with the custodian named below.

Cash and Securities

 

First Foundation Bank    Account Number: 2010007336 18101 Bon Karman Avenue,
Ste. 750    Contact Person: Patti Estrada Irvine, CA 90266 USA    Telephone
Number: 1.949.202.4133

Physical Documents

 

Millenium Trust Company    Account Number: 1619PM472 2001 Spring Road, Ste. 700
   Contact Person: David Braga Oak Brook, IL 60523 USA    Telephone Number:
1.630.3686523

2. ADVISOR SIGNATURE. The Advisor hereby confirms that it has reviewed the above
information and that it is true, correct and complete and the undersigned
warrants that he or she has full power and authority to execute this Client
Assets and Account Information Form on behalf of the Client.

 

Advisor:  

TriLinc Advisors International, Ltd

By:  

/s/ Gloria S. Nelund

  [Authorized Signatory]  

 

  [Print Name of Signatory]  

 

  [Print Title of Signatory]



--------------------------------------------------------------------------------

ANNEX B

INVESTMENT GUIDELINES AND RESTRICTIONS

General Investment Guidelines:

The Sub-advisor must obtain the prior written approval of the Advisor for
exceptions to the following guidelines:

Borrower Company Characteristics:

 

  •   Fewer than 500 full time, permanent employees (with preference for those
meeting IFC definition of SME1).

 

  •   For borrowers in the agricultural and aquaculture sectors, fewer than
1,000 full time, permanent employees.

 

  •   Cooperatives are automatically considered to be SMEs as it is assumed that
each user owner company that is part of the cooperative is an SME.

 

  •   Adequate collateral coverage – maximum 85% LTV for each draw under the
loan facility at all times.

 

  •   Collateral to consist of a first security interest over the underlying
commodity or general goods that support the transaction.

 

  •   The commodity or general goods that support the transaction will be
subject to a collateral management agreement with a reputable third party who is
responsible for verifying and monitoring the commodity or general goods through
the life of the transaction.

 

  •   The commodity or general goods that support the transaction will have
insurance cover through the life of the transaction.

 

  •   For existing Borrower(s) of Sub-Advisor - demonstrate favorable payment
track record with the Sub-Advisor.

 

  •   New Borrower(s) of Sub-Advisor - at least 3 year operating history.

 

 

1  IFC defines an SME as meeting at least two of these three criteria: fewer
than 300 employees, less than $15 million in assets, less than $15 million in
annual sales.



--------------------------------------------------------------------------------

  •   Borrower is in compliance with all existing loan and financial covenants.

Underwriting Criteria:

 

  •   All investments made by the Sub-Advisor on behalf of the Client shall be
trade finance transactions, or participations in trade finance transactions, for
small or medium enterprises with the above Borrower Company Characteristics
whose principal place of business is located in Botswana, Mauritius, Namibia or
South Africa. The Sub-Advisor may also originate or invest in trade finance
transactions of substantially the same nature in Ghana, Tanzania, Uganda and
Zambia provided the Sub-Advisor has substantial experience in these countries or
the Sub-Advisor has had substantial experience with specific borrowers in those
countries.

 

  •   All loan facility commitments made by the Sub-Advisor on behalf of the
Client shall mature within 12 months after the closing or annual renewal of the
applicable loan facility.

 

  •   Each draw under a loan facility will be supported by a documented
transaction cycle that supports the full repayment of that draw, with a
subsequent repayment not to exceed a rolling 270 day term.

Impact Criteria:

 

  •   Counterparties must not be engaged in activities that appear on the IFC
Exclusion List.

 

  •   Counterparties must operate in compliance with local labor and
environmental laws.

 

  •   Counterparties must at a minimum state their impact objectives, commit to
track and report on the economic, social and/or environmental impact of their
businesses, and must be reasonably expected to show progress in one or more
indicators that pertain to the Company’s core impact objective of economic
development:

 

  •   Increase in total number of employees (normalized for part-time &
seasonal)

 

  •   Increase in employee wages

 

  •   Increase in earned revenue

 

  •   Increase in net income

 

  •   Increase in taxes paid



--------------------------------------------------------------------------------

Restrictions on Permitted Investments:

Sub-advisor must obtain the prior written approval of the Advisor for
transactions involving Non-qualifying Investments. “Non-qualifying Investments”
include each of the following:

(i) all investments and loan commitments in or to any issuer or borrower where
the aggregate amount invested in or loaned directly or indirectly by the Client
to such issuer or borrower, together with its Affiliates, would exceed
$25,000,000 as a result of such investment or loan;

(ii) all investments involving conflicts of interest pursuant to Section 14 of
the Agreement;

(iii) all investments and loan commitments in or to any issuer or borrower where
the aggregate amount invested in or loaned to such issuer or borrower would, at
each time money is advanced (together with any other indebtedness of such
borrower with respect to the specified merchandise, insurance or services for or
with respect to which it will be used), exceed the purchase price (in the case
of advances prior to the purchase of merchandise, insurance or services) or
value (in the case of advances after the purchase of merchandise, insurance or
services) of the specified merchandise, insurance or services for or with
respect to which it will be used;

(iv) all investments other than:

(A) notes, drafts, acceptances, open accounts receivable and/or other
obligations representing part or all of the sales price of merchandise,
insurance and/or services, in each case the proceeds of which were used or
contain restrictions requiring they be used exclusively for or with respect to
such merchandise, insurance and/or services;

(B) loans to manufacturers, wholesalers and/or retailers of, or to prospective
purchasers of, specified merchandise, insurance and/or services, in each case
the documentation with respect to which restricts the use of the underlying
proceeds to the manufacture or purchase of specified merchandise, insurance or
services; or

(C) mortgages and other liens on or interests in real estate, provided that any
such mortgages or other liens are secured by a first or second lien on real
estate, the fair market value of which, at the time of the loan, is equal to or
greater than the principal value of the loan;

(v) all participation interests in investments and loan commitments in or to any
issuer or borrower where the aggregate amount invested in or loaned directly or
indirectly by the Client to such issuer or borrower, together with its
Affiliates, would exceed $25,000,000 as a result of such investment or loan;

(vi) all investments involving conflicts of interest, pursuant to Section 14 of
the Agreement, other than Permitted Participations. “Permitted Participations”
means a participation interest where both: (A) the only reason that the
participation interest would be a Non-Qualifying Investment pursuant to this
paragraph (ii) is that an Affiliate of the Sub-Advisor acts as the originator,
servicer or other agent of the participation interests; and (B) the Client is
not, directly or indirectly, charged for or otherwise subject to having have its
investment return diminished by (1) any fees, commissions or other compensation
payable to any Affiliate of the Sub-Advisor in connection with the participation
interest or (2) any third party fees or other costs or expenses applicable to
such participation interest where the Sub-Advisor would not be entitled to be
reimbursed for such costs or expenses under Section 17 of the Agreement if they
had been incurred by the Sub-Advisor. Pursuant to Section 14 of the Agreement,
the Client hereby consents to any Permitted Participations;



--------------------------------------------------------------------------------

(vii) all participation interests in investments and loan commitments in or to
any issuer or borrower where the aggregate amount invested in or loaned to such
issuer or borrower would, at each time money is advanced (together with any
other indebtedness of such borrower with respect to the specified merchandise,
insurance or services for or with respect to which it will be used), exceed the
purchase price (in the case of advances prior to the purchase of merchandise,
insurance or services) or value (in the case of advances after the purchase of
merchandise, insurance or services) of the specified merchandise, insurance or
services for or with respect to which it will be used;

(viii) any participation interest that either (A) is acquired by the Client from
a Person other than the originator of the participation interest or (B) was not
allocated to the Client by the Sub-Advisor prior to the closing of the
underlying investment to which the participation interest relates;

(ix) any participation interest where (A) creditors of the originator of the
participation may have recourse to the participation interest (including,
without limitation, upon the bankruptcy, receivership or other insolvency of the
originator), (B) the Client does not have the right to pledge or exchange the
participation interest, or there is a constraint on such right that provides any
material benefit to the originator of the participation, or (C) the originator
of the participation maintains effective control over the participation interest
through either (1) an agreement that both entitles and obligates the originator
to repurchase or redeem the participation interest before its maturity or
(2) the ability to unilaterally cause the Client to return the participation
interest to the originator; and

(x) all investments other than participation interests in notes, drafts,
acceptances, open accounts receivable and/or other obligations representing part
or all of the sales price of merchandise, insurance and/or services, in each
case the proceeds of which were used or contain restrictions requiring they be
used exclusively for or with respect to such merchandise, insurance and/or
services.



--------------------------------------------------------------------------------

ANNEX C

SUB-ADVISOR FEES

The Advisor will engage multiple Sub-Advisors on behalf of the Company and its
subsidiaries, including the Client. The aggregate amount of all fees (other than
the asset management fee pursuant to Section 2 of this Annex C, which shall be
payable to the Sub-Advisor irrespective of receipt of the related management fee
by the Company Advisor) paid to Eligible Sub-Advisors (as defined below) for
such services shall not exceed the aggregate amount of the fees received by the
Company Advisor from the Company, as described herein. For all of the services
provided by the Sub-Advisors under their respective Sub-Advisory Agreements, the
Advisor shall pay each Eligible Sub-Advisor the fees set forth in this Annex C.

1. Definitions.

Capitalized terms used but not defined in this Annex C shall have the meanings
given to such terms in the Sub-Advisory Agreement.

“Capital Gains Incentive Fee Pool” has the meaning given to such term in
Section 3(b) of this Annex C.

“Client Gross Assets” means the total fair value of the assets in the Account at
the end of each calendar quarter, other than intangibles and after the deduction
of associated allowances and reserves, as determined by the Advisor in its sole
discretion.

“Client Net Assets” means the cumulative Client Assets deposited to the Account
by the Advisor, less the cumulative withdrawals from Client Assets representing
a return of capital.

“Designated Capital Pool Percentage” means a percentage equal to a fraction,

 

  (a) the numerator of which is equal to the sum of (a) 50% multiplied by the
aggregate Client Net Assets managed by all Sub-Advisors whose Eligible
Sub-Advisor’s Pre-incentive Fee Net Investment Income on Client Net Assets does
not exceed the Hurdle, plus (b) 62.5% multiplied by the aggregate Client Net
Assets managed by all Sub-Advisors whose Eligible Sub-Advisor’s Pre-incentive
Fee Net Investment Income on Client Net Assets exceeds the Hurdle; and

 

  (b) the denominator of which is equal to the amount of Sub-Advised Net Assets,
in each case determined as of the end of the relevant calendar year.

“Eligible Sub-Advisor” means, with respect to each of the Incentive Fee Pools, a
Sub-Advisor that is able to participate in such Incentive Fee Pool pursuant to
Section 3(d) of this Annex C.

“Hurdle” has the meaning given to such term in the Advisory Agreement.

“Incentive Fee Pools” means the Subordinated Incentive Fee on Income Pool and
the Capital Gains Incentive Fee Pool.

 

C-1



--------------------------------------------------------------------------------

“Loss Carryforward Account” means a memorandum sub-account account to be
recorded with respect to each Sub-Advisor’s Client Assets. The initial balance
of each Sub-Advisor’s Loss Carryforward Account shall be equal to zero. As of
the last day of each calendar year during the term of the Sub-Advisory Agreement
with respect each Sub-Advisor, the balance of the Sub-Advisor’s Loss
Carryforward Account (a) shall be increased by the absolute value of the amount
of any decrease in the Realized Capital Gains applicable to such Sub-Advisor’s
Client Assets for such year and (b) shall be reduced (but not below zero) by the
amount of any increase in the Realized Capital Gains applicable to such
Sub-Advisor’s Client Assets for such year.

“Preferred Return” has the meaning given to such term in the Advisory Agreement.

“Pre-incentive Fee Net Investment Income” means interest income, dividend income
and any other income accrued during each calendar quarter, minus the Client
Gross Assets’ pro rata portion of the Company’s operating expenses for the
quarter (including, without limitation, the asset management fee and operating
expenses reimbursed by the Company to the Advisor). Pre-incentive Fee Net
Investment Income does not include any realized capital gains, realized capital
losses or unrealized capital appreciation or depreciation.

“Realized Capital Gains” means a Sub-Advisor’s realized capital gains on its
Client Assets, on a cumulative basis from inception of the Eligible
Sub-Advisor’s engagement, calculated as of the end of each calendar year by the
Advisor, in its sole discretion, net of all realized capital losses and
unrealized capital depreciation on a cumulative basis.

“Sub-Advised Net Assets” means the amount of Net Assets (as defined in the
Advisory Agreement) managed by all Sub-Advisors.

“Sub-Advisory Agreement” means the Sub-Advisory Agreement to which this Annex C
is attached.

“Subordinated Incentive Fee on Income Pool” has the meaning given to such term
in Section 3(a) of this Annex C.

2. Sub-Advisor Asset Management Fees. The Advisor will pay each Sub-Advisor an
asset management fee, payable quarterly in arrears five Business Days after the
Company Advisor’s receipt of its management fees from the Company for the
applicable quarter, in an amount equal to 0.70% per annum of its Client Gross
Assets, as of the end of such quarter, as determined by the Advisor. The Advisor
shall furnish to the respective Sub-Advisor a reasonably detailed computation of
such amount payable to the Sub-Advisor. If a Sub-Advisor manages Client Assets
for less than the full calendar quarter, the Sub-Advisor’s asset management fee
payment shall be prorated based on the number of days Client Assets were
actually managed by the Sub-Advisor during such quarter. The Advisor shall
notify each Sub-Advisor of each payment date for the asset management fees as
soon as reasonably practicable after such date is determined.

 

C-2



--------------------------------------------------------------------------------

3. Incentive Fee Pools.

 

  (a) Subordinated Incentive Fee on Income Pool. The Advisor shall establish a
“Subordinated Incentive Fee on Income Pool” for the subordinated incentive fees
on income as follows:

 

  (i) For each calendar quarter during the term of the Advisory Agreement where
the Pre-incentive Fee Net Investment Income on Sub-Advised Net Assets did not
exceed the Hurdle as of the end of the immediately preceding fiscal quarter, the
Advisor will fund the Subordinated Incentive Fee on Income Pool with an amount
equal to fifty percent (50%) of the subordinated incentive fees on income
received by the Company Advisor or the Company Advisor’s assignee under the
Advisory Agreement for such quarter, if any.

 

  (ii) For each calendar quarter during the term of the Advisory Agreement where
the Pre-incentive Fee Net Investment Income on Sub-Advised Net Assets exceeded
the Hurdle as of the end of the immediately preceding fiscal quarter, the
Advisor will fund the Subordinated Incentive Fee on Income Pool with an amount
equal to the sum of (A) fifty percent (50%) of the subordinated incentive fees
on income received by the Company Advisor or the Company Advisor’s assignee
under the Advisory Agreement for such quarter, if any, plus (B) twelve and one
half percent (12.5%) of the subordinated incentive fees received by the Company
Advisor or the Company Advisor’s assignee under the Advisory Agreement, if any,
that are attributable to such excess of the Pre-incentive Fee Net Investment
Income on Sub-Advised Net Assets over the Hurdle.

 

  (b) Capital Gains Incentive Fee Pool. The Advisor shall establish a “Capital
Gains Incentive Fee Pool” for the incentive fees on capital gains. For each
calendar year during the term of the Advisory Agreement the Advisor will fund
the Capital Gains Incentive Fee Pool with an amount equal to the Designated
Capital Pool Percentage of the incentive fees on capital gains received by the
Company Advisor or the Company Advisor’s assignee under the Advisory Agreement
for such year.

 

  (c) Proration of Incentive Pools. In the event that the term of the Advisory
Agreement ends on a day other than the last day of a calendar quarter, the last
day of the term of the Advisory Agreement shall be treated as the end of such
calendar quarter for the purposes of the Incentive Fee Pools. The amounts to be
funded into the Incentive Fee Pools shall be prorated, based on the number of
days, for any partial calendar quarter or year (as applicable) during the term
of the Advisory Agreement.

 

  (d) Incentive Fee Eligibility. Each Sub-Advisor must meet the following
criteria in order to be an Eligible Sub-Advisor for each of the Incentive Fee
Pools:

 

  (i) To be an Eligible Sub-Advisor for the Subordinated Incentive Fee on Income
Pool for any calendar quarter, a Sub-Advisor’s Pre-incentive Fee Net Investment
Income must exceed the Preferred Return applicable to its Client Net Assets as
of the end of the immediately preceding quarter.

 

C-3



--------------------------------------------------------------------------------

  (ii) To be an Eligible Sub-Advisor for the Capital Gains Incentive Fee Pool
for any year, the amount of Realized Capital Gains applicable to such
Sub-Advisor’s Client Assets must have increased during such year.

 

  (e) Sub-Advisor Share of Incentive Fees on Income. Subject to Section 3(g) of
this Annex C, each Eligible Sub-Advisor’s share of the Subordinated Incentive
Fee on Income Pool, if any, shall be determined as follows:

 

  (i) For each calendar quarter during the term of the Sub-Advisory Agreement in
which the Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on its
Client Net Assets exceeds the Preferred Return applicable to such Client Net
Assets, but does not exceed the Hurdle applicable to such Client Net Assets, the
Eligible Sub-Advisor’s share of the Subordinated Incentive Fee on Income Pool
for such calendar quarter shall be equal to 50% of the amount of the excess of
Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on its Client Net
Assets over the Preferred Return applicable to such Client Net Assets.

 

  (ii) For each calendar quarter during the term of the Sub-Advisory Agreement
in which the Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on
its Client Net Assets exceeds the Hurdle applicable to such Client Net Assets,
the Eligible Sub-Advisor’s share of the Subordinated Incentive Fee on Income
Pool for such calendar quarter shall be equal to the sum of (A) 10% of the
amount of the Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on
its Client Net Assets, plus (B) 2.5% of the amount of the excess of Eligible
Sub-Advisor’s Pre-incentive Fee Net Investment Income on its Client Net Assets
over the Hurdle applicable to such Client Net Assets.

 

  (iii) If an Eligible Sub-Advisor manages Client Assets for less than the
calendar quarter, the Eligible Sub-Advisor’s share of the Subordinated Incentive
Fee on Income Pool shall be prorated based on the number of days Client Assets
were actually managed by the Eligible Sub-Advisor during such quarter.

 

  (f) Sub-Advisor Share of Incentive Fees on Capital Gains. Subject to
Section 3(g) of this Annex C, each Eligible Sub-Advisor’s share of the Capital
Gains Incentive Fee Pool, if any, shall be determined as follows:

 

  (i)

For each calendar year during the term of the Sub-Advisory Agreement in which
the Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on its Client
Net Assets does not exceed the Hurdle in any one or more quarters, the Eligible
Sub-Advisor’s share of the Capital Gains Incentive Fee Pool shall be equal to
10% of the excess of (A) the increase in the Realized Capital Gains applicable
to the Sub-Adviser’s Client

 

C-4



--------------------------------------------------------------------------------

  Assets for the applicable year, if any, over (B) any positive balance in the
Loss Carryfoward Account, with respect to the applicable Sub-Adviser’s Client
Assets, as of the beginning of such year.

 

  (ii) For each calendar year during the term of the Sub-Advisory Agreement in
which the Eligible Sub-Advisor’s Pre-incentive Fee Net Investment Income on its
Client Net Assets exceeds the Hurdle in all four quarters, the Eligible
Sub-Advisor’s share of the Capital Gains Incentive Fee Pool shall be equal to
12.5% of the excess of (A) the increase in the Realized Capital Gains applicable
to the Sub-Adviser’s Client Assets for the applicable year, if any, over (B) any
positive balance in the Loss Carryfoward Account, with respect to the applicable
Sub-Adviser’s Client Assets, as of the beginning of such year.

 

  (iii) If an Eligible Sub-Advisor manages Client Assets for less than the
calendar year, the Eligible Sub-Advisor’s share of the Capital Gains Incentive
Fee Pool shall be prorated based on the number of days Client Assets were
actually managed by the Eligible Sub-Advisor during such year.

 

  (g) Allocation and Payment.

 

  (i) Within five Business Days after the Company Advisor’s receipt of its
incentive fees from the Company for the applicable period, the Advisor will
allocate the amount of each Incentive Fee Pool among the Eligible Sub-Advisors
for such Incentive Fee Pool in proportion to their respective shares of such
Incentive Pool. The Advisor shall furnish to the respective Sub-Advisor a
reasonably detailed computation of such amount payable to the Sub-Advisor.

 

  (ii) In the event that the aggregate amount funded into any Incentive Fee Pool
for any period exceeds 100% of the aggregate amount of the shares of all
Eligible Sub-Advisors for such Incentive Fee Pool for such period, the amount of
such excess shall accumulate and increase the aggregate funded amount of such
Incentive Pool in subsequent periods (until paid).

 

  (iii) In the event that the aggregate amount funded into any Incentive Fee
Pool for any period is less than 100% of the aggregate amount of the shares of
all Eligible Sub-Advisors for such Incentive Fee Pool for such period, the
aggregate funded amount of such Incentive Fee Pool shall be paid out to the
Eligible Sub-Advisors in proportion to their respective shares thereby. To the
extent that any Eligible Sub-Advisors does not receive its full share of an
Incentive Fee Pool for any period because there is an insufficient funded amount
in such Incentive Fee Pool, the amount by which such share exceeds the amount
paid will be carried forward to future periods and shall be paid to such
Eligible Sub-Advisor prior to any future payments to other Eligible Sub-Advisors
out of the respective Incentive Fee Pool (thereby reducing the aggregate funded
amount available for distribution in future periods until paid).

 

C-5



--------------------------------------------------------------------------------

  (iv) Notwithstanding any other provision of this Annex C, the applicable
Incentive Fee Pool shall be the sole source of funds for the Eligible
Sub-Advisors’ incentive fees under the Sub-Advisory Agreements and none of the
Advisor, the Company or the Client shall be liable to any Eligible Sub-Advisor
in the event such Eligible Sub-Advisor does not receive its full share of any
Incentive Fee Pool as provided herein.

 

  (v) Upon the termination of the Advisory Agreement, any funds remaining in
each Incentive Fee Pool shall be allocated among the Eligible Sub-Advisors
relative to the amounts in which the shared in such Incentive Fee Pool on a
cumulative basis.

 

  (vi) All amounts payable to Eligible Sub-Advisors pursuant to this
Section 3(g) shall be paid to the Eligible Sub-Advisors within five Business
Days after the Company Advisor’s receipt of its incentive fees from the Company
for the applicable period. The Advisor shall notify each Sub-Advisor of each
payment date for the incentive fees as soon as reasonably practicable after such
date is determined.

4. Documentation Fee. The Sub-Advisor may charge the Client’s borrowers a
separate fee for the documentation of investment transactions. Such
documentation fee will be paid by the borrower upfront and shall not exceed
0.50% of the transaction value at the time of consummation multiplied by the
number of years from the commencement of the loan until its maturity. Terms of
the fee are limited specifically to the terms contained herein and no other
direct fees may be charged by the Sub-Advisor to the Client’s borrowers. The
Client and the Advisor acknowledge that the Sub-Advisor shall have the right to
demand to be put into funds or to otherwise claim reimbursement directly from
the Client’s borrowers in connection with out of pocket expenses incurred (or to
be incurred) in connection with such investments. For the avoidance of doubt,
such expenses will be over and above the documentation fee charged by the
Sub-Advisor to the Client’s borrowers.

5. Unanticipated Refunds, Rebates Etc. In the event that the Company Advisor
refunds, rebates or otherwise credits or returns to the Company any fees it has
received from the Company, which it subsequently determines not to have been
payable by the Company (for example, due to a calculation error), any amounts
paid to any Sub-Advisor that were attributable to such refunded, rebated,
credited or returned fees shall, at the Advisor’s option, either (a) be repaid
to the Advisor by such Sub-Advisor within 5 Business Days after the Advisor’s
written request for such repayment, or (b) be set off by the Advisor against any
future amounts payable by the Advisor to such Sub-Advisor.

 

C-6



--------------------------------------------------------------------------------

ANNEX D

SUB-ADVISOR MANDATE AND KEY SUB-ADVISOR PERSONNEL

The Sub-Advisor has been designated as a “secondary sub-advisor” for the
Company, within the meaning of the Company’s registration statement on Form S-1.
However, the Sub-Advisor meets the criteria of a “primary sub-advisor” (as
defined). Accordingly, subject to the terms of this Agreement, no notice of
termination of this Agreement having been delivered, the Advisor’s fiduciary
duties to the Company, any directions from the Company’s board of managers, the
Sub-Advisor’s ability to make investments in accordance with the Guidelines and
the Sub-Advisor’s continued compliance with its obligations under this
Agreement, the Advisor shall use commercially reasonable efforts to ensure that:

 

(a) over the term of this Agreement, the Client Assets managed by the
Sub-Advisor will increase to an amount equal to or in excess of 5% of the
Company’s aggregate invested assets;

 

(b) over the term of this Agreement, the aggregate amount of Client Assets
placed under the Sub-Advisor’s management will amount to approximately
$75,000,000 less the applicable pro-rated portion of the Company’s total
expenses, assuming that the Company raises the maximum amount of assets
currently contemplated.

The Key Sub-Advisor Personnel are:

 

(a) Jean Craven;

 

(b) Prieur Du Plessis; and

 

(c) Stefano Pozzo.

 

D-1



--------------------------------------------------------------------------------

ANNEX E

ADDENDUM TO PARAGRAPH 13 OF THE SUB-ADVISORY AGREEMENT –

NON-EXCLUSIVE SERVICES

1. TriLinc Sub-Advisory Agreement “Exclusivity” Clarification. The TriLinc
Sub-Advisory Agreement prohibits a sub-advisor (and its affiliates) from
providing services similar to TriLinc’s services (i.e., impact investing) to
U.S. Retail Investors. The Sub-Advisor maintains the Barak Impact Finance Fund,
which is available in the United States. In order to resolve the potential
conflict between TriLinc’s exclusivity provision and the offering of the Barak
Impact Finance Fund, the Sub-Advisor agrees to grant TriLinc exclusivity in the
U.S. Retail Investors market with respect to Impact Investing. Thus, the
Sub-Advisor agrees not to, without the prior written consent of the Client,
engage distributors, advisors or brokers who service U.S. Retail Investors in
order to sell therein the Barak Impact Finance Fund. It is understood that some
United States Retail Investors are already aware of the Barak Impact Finance
Fund. On a going forward basis, however, the Sub-Advisor will limit its
engagement for the Barak Impact Finance Fund solely to institutional investors
(defined solely as pension plans, foundations, endowments and Qualified
Institutional Buyers). For those U.S. Retail Investors that the Sub-Advisor has
already approached with the Barak Impact Finance Fund, it will limit each to a
maximum of $10m each and will not engage in any new U.S. retail-related
activities for the Barak Impact Finance Fund.

U.S. Retail Investors, is defined as: all individual investors (including all
“entities” investing on behalf of an individual, including, but not limited to,
family offices, multi-family offices and financial advisors).

2. TriLinc Intellectual Property. The Sub-Advisor agrees not to use TriLinc’s
materials (including derivatives thereof), proprietary measures or other
intellectual property in its marketing or in any interactions with other
investors or potential investors whatsoever, without the prior written
permission of the Advisor.

3. Conflict of interest and “cherry-picking.” Barak agrees to offer the Client
the right of first refusal to participate (up to a pro-rata portion across
Barak’s entire AUM) in all deals that the Sub-Advisor originates; to the extent
those deals meet the requirements of Annex B.

 

E-1